DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered. 
Response to Amendment
Claims 1, 10, and 19 have been amended by incorporating subject matter of dependent claim 9 which is now canceled by this amendment. 
Claim 20 has been newly added.
Claims 9 and 18 have been cancelled and their limitations incorporated into claims 1 and 10 respectively.
	Response to Arguments
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive. 
Regarding independent claim 1, Applicant argues, “Bredno et al. do not disclose ‘automatically using or proposing a method for image optimization different than the 
Examiner respectfully disagrees. Bredno et al. discloses at page 4, line 4, “low confidence region, assigning a confidence value to each projection ray, and computing a set of new measurements for the low confidence region by removing all contributions to the projection rays from reconstructed image data outside of the low confidence region and assigning the remaining contributions to the low confidence region and computing a final measurement for the low confidence region as weighted average of the set of new measurements and the image region value.” Here, the low confidence region is read as the reliability being smaller than a predetermined threshold (in order to have a low confidence, there must be a cutoff determined prior). Additionally, in Bredno, when the confidence is low, new measurements are obtained, which affect the overall weighted average for the image processing. Thus, when reliability is lower than a specific threshold, the image is altered in a different way.
Similar arguments were made for claims 10 and 19 (Remarks, 12), thus the argument above regarding claim 1 applies similarly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 10, 15- 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/073151 to Bredno et al (hereinafter Bredno).
Regarding independent claim 1, Bredno discloses evaluating a reliability of computed tomography (CT) volume images of an examination object, the method comprising (page 4, line 19, “a method for improving data reliability for tomographic image data”):
acquiring a computationally reconstructed first CT volume image from scanned projection images of the examination object (page 5, line 30, “the innovation relates to imaging modalities that create tomographic structural or anatomical information (X-Ray computed tomography CT, Cone-beam or flat-panel X-Ray computed tomography CBCT, magnetic resonance imaging MRI and others), often from a set of projection input data”);
acquiring a modified CT volume image of the examination object for image artifact reduction using an image enhancement method (page 8, line 29, “Additionally, any known state of the art method can be applied to the image by a visible artifact reduction module 105, which reduces visible artifacts in the image”);
determining at least one projection direction for which a simulated radiation beam penetrates at least one voxel of the modified CT volume image, the at least one voxel being modified in comparison with the computationally reconstructed first CT volume image (page 2, line 5, “correcting artifacts in the reconstructed image by adjusting voxel values affected by the artifacts in the reconstructed image”);
calculating, for the at least one determined projection direction, at least one digitally reconstructed X-ray image, respectively, from the computationally reconstructed first CT volume image and from the modified CT volume image (page 3, line 14 “The method further comprises executing a first attenuation-corrected reconstruction protocol that reconstructs a set of nuclear emission scan data using the first attenuation map to generate a first attenuation-corrected reconstructed nuclear image, executing a second attenuation-corrected reconstruction protocol that reconstructs the set of nuclear scan data using the second attenuation map to generate a second attenuation-corrected reconstructed nuclear image”);
determining a similarity, in each case, between the at least one digitally reconstructed X-ray image calculated from the computationally reconstructed first CT volume image and the respective corresponding scanned projection image, and between the at least one digitally reconstructed X-ray image calculated from the (page 3, line 20, “comparing the first and second attenuation-corrected reconstructed nuclear images to identify local differences therein that are introduced by artifacts in the structural image data”); and
comparing, for evaluating the reliability of the CT volume images, the determined similarities with one another (page 2, line 19, “comparing the first and second attenuation-corrected reconstructed nuclear images to identify local differences therein that are introduced by artifacts in the structural image data”); and 
automatically using or proposing a method for image optimization different than the image enhancement method when the reliability of the modified CT volume image is smaller than a pre-determined threshold value (page 4, line 4, “low confidence region, assigning a confidence value to each projection ray, and computing a set of new measurements for the low confidence region by removing all contributions to the projection rays from reconstructed image data outside of the low confidence region and assigning the remaining contributions to the low confidence region and computing a final measurement for the low confidence region as weighted average of the set of new measurements and the image region value”).
Regarding dependent claim 6, Bredno discloses generating, for the modified CT volume image, the computationally reconstructed first CT volume image, or the modified CT volume image and the computationally reconstructed first CT volume (page 2, line 27, “displaying the confidence map overlaid on the first or the second attenuation-corrected nuclear image to a user.”).
Regarding dependent claim 7, Bredno discloses the reliabilities entered in the confidence map are color-coded according to a pre-defined scheme depending upon sizes (page 13, line 6, “color-coded confidence values 472, 474, 476, is shown (e.g., using red, yellow, green, respectively, where red represents minimal confidence, yellow represents moderate confidence, and green represents high confidence, etc., with respect to the data accuracy in the respective region)”).
Regarding dependent claim 8, Bredno discloses automatically issuing an indication to a user when the reliability is smaller than a pre-determined threshold value (page 3, line 28, “presenting binned image data to a user on a display” in order to bin data, threshold values must be determined prior).
Regarding independent claim 10, the references and analysis of claim 1 apply directly. Additionally, Bredno teaches non-transitory computer-readable storage medium that stores instructions executable by one or more processors to evaluate a reliability of computed tomography (CT) volume images of an examination object, the instructions comprising (page 2, line 31, “comprises a processor programmed to execute a nuclear confidence map generation module stored in a computer-readable medium and comprising instructions”).

Regarding dependent claim 16, the references and analysis of claim 7 apply directly. 
Regarding dependent claim 17, the references and analysis of claim 8 apply directly.
Regarding dependent claim 18, the references and analysis of claim 9 apply directly.
Regarding independent claim 19, the references and analysis of claim 1 apply. Additionally, Bredno discloses a system for evaluating a reliability of computed tomography (CT) volume images of an examination object, the system comprising:
an acquisition device configured to acquire a computationally reconstructed first CT volume image from scanned projection images of the examination object (figure 1, elements 16, 20 and 24); and
a data processing device connected to the acquisition device, the data processing device comprising a non-transitory computer-readable storage medium and one or more processors, the non-transitory computer-readable storage medium storing instructions executable by the one or more processors to (figure 1, elements 14 and 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bredno further in view of U.S. Patent No. 9,269,168 to Inglese et al. (hereinafter Inglese).
Regarding dependent claim 2, Bredno fails to disclose the computationally reconstructed first CT volume image is already reconstructed as a CT volume image adapted through estimates based on prior knowledge for an improved image quality, and the modified CT volume image is generated by local modifications from the computationally reconstructed first CT volume image.
Ingelese discloses the computationally reconstructed first CT volume image is already reconstructed as a CT volume image adapted through estimates based on prior knowledge for an improved image quality (column 3, like 6, “provide sufficient information to allow a more accurate estimate of the material composition of the reconstructed data”), and the modified CT volume image is generated by local modifications from the computationally reconstructed first CT volume image (abstract, “calculating an error value by comparing the generated forward projection value with the corresponding measured projection image value, and adjusting one or more Voxel values using the calculated error value and the X-ray spectral distribution.”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the method of Bredno with Ingelese in order to understand voxel level specific details allowing for more accurate understanding of the imaged object (column 3, line 3, “It would be of particular value to be able to obtain additional information for each voxel.”).
Regarding dependent claim 11, the references and analysis of claim 2 apply directly.
Regarding dependent claim 3, Bredno fails to disclose acquiring the computationally reconstructed first CT volume image comprises reconstructing the computationally reconstructed first CT volume image using only information contained directly in the scanned projection images and no estimates extending therebeyond, and
wherein acquiring the modified CT volume image comprises generating the modified CT volume image using the estimates.
Inglese discloses acquiring the computationally reconstructed first CT volume image comprises reconstructing the computationally reconstructed first CT volume image using only information contained directly in the scanned projection images and no estimates extending therebeyond (abstract, “A volume reconstruction has image voxel values representative of the scanned object by back projection of the measured projection data.”), and
(column 18, line 7, “The polychromatic X-ray attenuation coefficients from these reconstructions 512 and 514 are used in place of the attenuation coefficient, at monochromatic reference energies, to estimate the iterative reconstruction 522 using an update step 520 as described following.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bredno with Ingelese in order to analyze a CT volume image using known estimates which allows iterative reconstruction (figure 16, element 522).
Regarding dependent claim 12, the references and analysis of claim 3 apply directly. 
Regarding dependent claim 20, the rejection of claim 1 is incorporated herein. Additionally, Bredno in the combination further discloses wherein the image enhancement method is one of a method based on Baysean statistics and a method based on deep learning, and the method for image optimization is the other of the method based on Baysean statistics and the method based on deep learning (column 20, line 20, “Any of a number of types of classifier software known in the art can be used for providing instructions that accomplish this purpose, including neural networks, linear classifiers, Support vector machines, k-nearest neighbor, Bayesian, and quadratic classifiers, for example.”).

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bredno further in view of Shepp et al. (L. A. Shepp and Y. Vardi, "Maximum Likelihood Reconstruction for Emission Tomography," in IEEE Transactions on Medical Imaging, vol. 1, no. 2, pp. 113-122, Oct. 1982, doi: 10.1109/TMI.1982.4307558)(hereinafter Shepp).
Regarding dependent claim 4, Bredno fails to disclose wherein the determined similarities are characterized by a likelihood function, wherein the method further comprises calculating, for evaluation of the reliability using the likelihood function, in each case, a likelihood for the computationally reconstructed first CT volume and a likelihood for the modified CT volume, and
wherein the likelihood for a CT volume image is a maximum when a digitally reconstructed X-ray image calculated therefrom and the corresponding scanned projection image are identical.
Shepp discloses wherein the determined similarities are characterized by a likelihood function, wherein the method further comprises calculating, for evaluation of the reliability using the likelihood function, in each case, a likelihood for the computationally reconstructed first CT volume and a likelihood for the modified CT volume (page 115, equation 2.2 is an exemplary likelihood function which can be applied to both CT volumes), and
wherein the likelihood for a CT volume image is a maximum when a digitally reconstructed X-ray image calculated therefrom and the corresponding scanned projection image are identical (page 115, “the maximum likelihood procedure results in a reconstruction X which has evidently less noise without excessive smoothing.”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the method of Bredno with Shepp in order to determine the appropriate likelihood within a CT volume image, while reducing statistical noise (abstract).
Regarding dependent claim 5, Bredno fails to disclose determining a noise of the scanned projection image; and
evaluating the reliability depending on whether a difference between the likelihood calculated for the computationally reconstructed first CT volume image and the likelihood calculated for the modified CT volume image is larger or smaller than the determined noise.
Schepp discloses determining a noise of the scanned projection image (abstract, “We show by simulation that this algorithm reduces the statistical noise artifact over conventional convolution backprojection algorithms”); and
evaluating the reliability depending on whether a difference between the likelihood calculated for the computationally reconstructed first CT volume image and the likelihood calculated for the modified CT volume image is larger or smaller than the determined noise (page 119, “likelihood estimator thus seems to have good noise suppression over linear algorithms”).
It would have been obvious to one of ordinary skill in the art before the effective
(abstract, “noise is a major limiting factor in emission tomography”).
Regarding dependent claim 13, the references and analysis of claim 4 apply directly. 
Regarding dependent claim 14, the references and analysis of claim 5 apply directly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2004/0156561 discloses a method to reconstruct enhanced-resolution images which can involve Bayesian based methods.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                         /VU LE/Supervisory Patent Examiner, Art Unit 2668